Citation Nr: 1601899	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to pain medication.

2.  Entitlement to service connection for memory loss, to include as secondary to a seizure disorder.

3.  Entitlement to service connection for a left shoulder disability, claimed as dislocation, to include as due to a fall during a seizure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1997 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's case currently is under the jurisdiction of the Montgomery, Alabama RO.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Veteran's claim was remanded by the Board for additional development in August 2011 and August 2014.  The matter again is before the Board.

In a June 2010 statement, the Veteran raised the claim of entitlement to Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38 of the United States Code.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is REFERRED to the AOJ for appropriate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that a seizure disorder was incurred in or is otherwise related to the Veteran's military service or was caused or aggravated by a service-connected disability, to include medication for such disability.

2.  The preponderance of the evidence is against finding that a disability characterized by memory loss was incurred in or is otherwise related to the Veteran's military service or was caused or aggravated by a service-connected disability.

3.  The preponderance of the evidence is against finding that a left shoulder disability was incurred in or is otherwise related to the Veteran's military service or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a seizure disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  Entitlement to service connection for a disability characterized by memory loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.  Entitlement to service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA letters in June 2007 and January 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  These letters included information on how to establish entitlement to service connection on both a direct and secondary basis.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ/VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  The Board also notes that based in part on the Veteran's statements made during the Board hearing and subsequently his case was remanded on multiple occasions for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The claims file indicates that certain service treatment records are missing and that despite extensive efforts they have not been located.  Given the exhaustive efforts to obtain the records and as the Veteran has been notified as to the absence of these records, the Board concludes that a further remand to undertake additional efforts to locate the records would be futile.  In addition, the most recent Board remand also directed that the Veteran be contacted regarding whether he was in receipt of compensation benefits from the Social Security Administration (SSA) as a result of his claimed disabilities on appeal.  A letter was sent to the Veteran in January 2015, but he failed to respond.  Given the Veteran's failure to respond to the above letter, the Board concludes that he does not believe that any SSA records are relevant to the current claims.  As such, the Board finds that a remand to obtain any additional existing SSA records is not required.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  Private medical records identified by the Veteran have been obtained from multiple providers, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that in compliance with its August 2011 directives, the Veteran was scheduled for a VA examination.  In October 2011, however, the Veteran discussed the scheduled examination with an RO representative and subsequently provided an email correspondence indicating that he did not wish to have a VA examination at that time. 

The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore when a claimant fails to report for an examination scheduled in conjunction with an original service connection claim, regulations provide that the claim will be decided on the evidence of record.  38 C.F.R. § 3.655(b) (2015).  Given the Veteran's choice not to submit to a VA examination, the Board finds that no further action is necessary to meet the requirements of the VCAA.  Id.; see also 38 C.F.R. § 3.655(b).

Based on the attempts to schedule the Veteran for a VA examination, the September 2014 VA notification letter, the association of VA treatment records, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Seizure Disorder

The Veteran claims that he suffered two seizures in September 2006 due to a combination of medication used to treat his service-connected esophageal / gastrointestinal disabilities and his non service-connected psychiatric disorder.

The Veteran's service treatment records do not include complaints, diagnoses, or treatment for a chronic seizure disorder.  As noted, the Veteran does not contend that his seizure disorder began in service, but instead that it began in September 2006 multiple years after his separation from service.

An October 2006 VA treatment record indicated that the Veteran had a general tonic clonic seizure in late September resulting in a dislocated shoulder and scalp laceration.  He had a normal EEG in the hospital, but was taken off Tramadol (which he had been taking for many years).  He had not experienced further seizures, but indicated that he had been experiencing some memory loss.  The assessment was new onset seizure - possibly due to Tramadol.  A December 2006 CT scan showed prominent lateral ventricles compared to nonvisualization of sulci over the cerebral lobes: normal variation verses hydrocephalus or cerebral edema.  

In February 2007, the Veteran was noted to have a multiple year history of migraine headaches with new onset seizure in the last month.  EEG was normal.  It was noted that the Veteran had been taken off Tramadol, but was still having memory problems with possible absence seizures and worsening migraines.  The Veteran reported two seizures on the same day in September 2006.  The first seizure occurred at work and was sufficiently severe that he dislocated his left shoulder and hit his head on the cement floor.  The second occurred after arriving at the hospital.  The Veteran indicated that his doctor informed him that his seizures likely occurred due to an increase in Tramadol, a medication he was taking for his esophageal pain.  After stopping the Tramadol he had experienced no further seizures.  The assessment was, "History of 2 convulsive seizures temporally related to increase in medication that can cause seizures in some people.  There are no known risk factors for epilepsy."  A final determination as to etiology was deferred pending EEG and MRI testing.  

A May 2007 VA neurology treatment record for follow-up treatment for the seizures indicated that the seizures "may have been related to tramadol."  An August 2007 VA treatment record for headaches stated that the Veteran "began getting headaches a year ago after a se[iz]ure (thought to be r/t tramadol) and resulting head injury."

In the Veteran's December 2007 notice of disagreement with the initial denial of his claim, he stated, "the doctors at the hospital did speculate that the onset of my seizures may have been related to the Ultram [Tramadol] used to treat my pain for [service-connected] conditions in combination [with] a non [service-connected] drug."

In June 2010, the Veteran reported that he had a grand mal seizure due to taking Tramadol.  An April 2011 VA treatment record indicated that the Veteran had a past history of a seizure disorder of unknown etiology.  A July 2011 VA esophagus and hiatal hernia examination indicated that the Veteran had a history that included a gastrointestinal disorder that was complicated by migraines secondary to a medication-induced seizure that resulted in head and shoulder injuries.  A March 2012 VA psychiatric treatment record noted a past medical history of a single seizure related to Tramadol, with resulting head and shoulder injuries with a diagnosis of resulting cognitive disorder including short term memory problems and photophobia.  Multiple VA treatment records note an allergy to Tramadol.  His problem list in VA treatment records has consistently included seizures and he has received ongoing medication to prevent future seizures.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a seizure disorder or residuals thereof incurred in service or otherwise related to service or that were caused or aggravated by a service-connected disability.  Specifically, there is no competent evidence of record linking the Veteran's September 2006 seizures or any resulting residuals to medication taken for the Veteran's service-connected disabilities.  As noted above, the Veteran was scheduled for a VA examination, but contacted VA and stated that he did not wish to attend the scheduled examination. 

The Board has considered the medical evidence in the immediate aftermath of the Veteran's seizures.  As outlined above, none of the medical records in 2006 or 2007 definitively determined the etiology of the seizures.  A number of records indicated that there was a possibility that Tramadol for the Veteran's service-connected gastrointestinal problems could be related and that such medications could cause seizures, but the Board observes that these notations were speculative on their face.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

As recently as 2011, the medical records indicated that the precise cause of the Veteran's seizures was unknown.  Thereafter, the Board acknowledges that several records indicated a more definitive relationship between the Veteran's use of Tramadol and his seizures.  These conclusions in the medical records appear to be based solely on the Veteran's attributions of what prior medical professionals had said regarding the etiology of the seizures, as there is no medical rationale for the opinions or indication that the opinions were based on medical examination or other objective criteria.  The Board finds these medical notations problematic as they are contradicted by the prior medical evidence of record that provide no more than a speculative link between the Veteran's seizures and his Tramadol medication.  Moreover, the Veteran conceded in his initial statements to VA that his medical treatment providers had suggested no more than a possible link between the Tramadol and his seizures.  In the absence of any objective basis for the medical opinions suggesting a definitive link between the use of Tramadol and the September 2006 seizures, the Board will afford them significantly less probative weight than the prior medical opinions of record detailing only a possible link between Tramadol use and the seizures.  Cf. Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein)

The Board also has considered the Veteran's contentions that his September 2006 seizures were caused in part by his use of Tramadol for service-connected disabilities.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as the seizures and associated symptoms, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of attributing a seizure to the combination of multiple medications, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In addition, the Board has considered the Veteran's contentions that his treatment providers ultimately concluded that the most likely cause of his September 2006 seizures were a combination of Tramadol with other medication.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  See Jandreau, 492 F.3d at 1377.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).   The Board finds these contentions particularly problematic as they are not supported by the medical evidence of record.  To the extent that medical treatment providers have noted such a link, as discussed above, the conclusions appear to be based solely on the Veteran's assertions of what other medical professionals have found and which are not supported by the record.  As such, the Board finds the Veteran's representations as to opinions related to him by his treatment providers to be of extremely limited probative value.

While the Board is sympathetic to the Veteran's sincere belief that a combination of medication that included Tramadol caused his September 2006 seizures, the greater weight of the competent evidence of record does not support this contention.  As discussed above, the Veteran refused to attend a VA examination that was scheduled to establish such a link.  The only medical evidence supporting such a link appears to be based solely on the Veteran's representations that are inconsistent with the more contemporaneous medical and lay evidence.  In light of the foregoing, the Board finds that the preponderance of the evidence is against granting service connection, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Memory Loss and Left Shoulder

The Veteran also contends that due to his September 2006 seizure he dislocated his left shoulder and struck his head, resulting in ongoing memory loss.

The Veteran's service treatment records do not indicate any chronic memory or left shoulder problems and there is no indication that any such problems manifested within one year of separation from service.  As discussed, the Veteran does not contend that these problems developed until multiple years after separation from service.

In the near aftermath of the September 2006 seizures, discussed in the preceding section, the Veteran also reported cognitive and left shoulder problems.  In April 2008, the Veteran reported a history of a seizure in September 2006, with memory problems since that time.  Testing showed mild cognitive impairment.  VA treatment records also include ongoing left shoulder dislocations and related problems following the September 2006 seizures.  The Veteran ultimately underwent left shoulder surgery in November 2008.  

As noted above, a March 2012 VA psychiatric treatment record noted a past medical history of a single seizure related to tramadol, with resulting head and shoulder injuries with a diagnosis of resulting cognitive disorder including short term memory problems and photophobia.  A May 2014 VA treatment record from an orthopedic surgeon concluded that, due to a grand mal seizure, the Veteran had incurred a chronic left shoulder dislocation.  A September 2014 VA treatment record indicated that the Veteran had chronic left shoulder pain from a previous injury caused by seizure.  The diagnosis was chronic left shoulder pain status post dislocations. 

As discussed above, the Veteran claims that his cognitive and left shoulder disabilities were caused by his September 2006 seizures.  The Board acknowledges the Veteran's assertions, but notes, as discussed above, that the Veteran is not service-connected for a seizure disorder.  As the Veteran is not currently service-connected for a seizure disorder, service connection on a secondary basis for memory loss (or other cognitive disability) or a left shoulder disability is not warranted.  See 38 C.F.R. § 3.310.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes also that the Veteran is not entitled to service connection for memory loss (or other cognitive disability) or a left shoulder disability on a direct basis.  As noted above, there were no associated chronic problems noted in service, and the Veteran concedes that his problems did not start until after his September 2006 seizures, multiple years after separation.

In summary, no current memory loss (or other cognitive disability) or a left shoulder disability has been linked to the Veteran's military service by any medical professional or competent lay evidence and, as noted, the Veteran's seizure disorder is not service-connected.  Thus, to the degree his current memory loss (or other cognitive disability) or a left shoulder disability developed secondary to his seizure disorder, service connection is not warranted.  There is no contemporaneous medical evidence of memory loss (or other cognitive disability) or a left shoulder disability during service and the Veteran has not raised such an argument.  Consequently, service connection for memory loss (or other cognitive disability) or a left shoulder disability is not warranted on a direct basis or as secondary to a seizure disorder.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for memory loss (or other cognitive disability) or a left shoulder disability.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


